DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Figure 2, corresponding to claims 1-21, in the reply filed on 7/14/22 is acknowledged.  The traversal is on the ground(s) that figures 4 and 5 are different views of Figure 2.  This is found persuasive and figures 4 and 5 are removed from the restriction.
The requirement is still deemed proper and is therefore made FINAL.

Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  a junction depth of the photodiode in the semiconductor material with respect to the front surface of the semiconductor material is greater than the depth of the plurality of fin structures in the semiconductor material.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-16, and 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/998,815 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application reciting a uniform doping profile for the photodiode region is narrower than the present claims and therefore double patenting still applies.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1,  the reference application recites a device, comprising:
a photodiode disposed in a semiconductor material, wherein the photodiode is coupled to generate charges in response to incident light;
a floating diffusion region disposed in the semiconductor material;
a transfer gate disposed between the photodiode and the floating diffusion region, wherein the transfer gate includes a plurality of fin structures that extend into the semiconductor material and the photodiode; and
a channel region associated with the transfer gate, disposed in the semiconductor material proximate to the transfer gate, wherein transfer gate is coupled to transfer the charges from the photodiode to the floating diffusion region through the channel region in response to a transfer signal coupled to be received by the transfer gate.
With respect to claim 2, the reference application claim 2 recites the transfer gate includes a cap portion disposed proximate to a front surface of the semiconductor material, wherein the plurality of fin structures extend from the cap portion into the semiconductor material, wherein a portion of the charges is transferred from the photodiode to the floating diffusion region through the channel region along the plurality of fin structures and not along the cap portion when the transfer gate receives a biasing voltage and conducts.
As to claim 3, the reference application claim 2 recites each of the plurality of fin structures is extended into a photodiode region of the photodiode by stating the charges is coupled to be transferred from the photodiode to the floating diffusion region through the channel region disposed along the plurality of fin structures; but though the reference application fails to recite a passivation layer is disposed between each fin structure and the photodiode region of the photodiode, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a passivation layer in the invention of the reference application because it is conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 4, the reference application claim 4 recites the portion of the charges transferred from the photodiode to the floating diffusion region through the channel region formed along the plurality of fin structures is a majority of the charge transferred through the channel region between the plurality of fin structures.
In re claim 5, the reference application claim 6 recites a depth of the plurality of fin structures in the semiconductor material from the front surface of the semiconductor material is greater than a junction depth of the floating diffusion region in the semiconductor material.  Though stated differently. The two claims overlap in scope.
Pertaining to claim 7, though the reference application fails to recite a gate oxide layer disposed between the transfer gate and the semiconductor material, 	it would have been obvious to one of ordinary skill in the art at the time of the invention to use a gate oxide layer in the invention of the reference application because a gate oxide layer is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 8, though the reference application fails to recite the channel region include a portion formed in a photodiode region of the photodiode, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the invention of the reference application because it is conventionally known and used in the art.    The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Concerning claim 9, though the reference application fails to recite the plurality of fin structures is laterally extended into the floating diffusion region, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a gate oxide layer in the invention of the reference application because a gate oxide layer is conventionally known and used in the art.    The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 10, the reference application claim 10 recites a plurality of photodiodes disposed in the semiconductor material, wherein the photodiode is one of the plurality of photodiodes; a plurality of transfer gates disposed in the semiconductor material, wherein the transfer gate is one of the plurality of transfer gates; a gate oxide layer disposed between each of the plurality of transfer gates and the semiconductor material; and a plurality of channel regions in the semiconductor material, wherein channel region is one of the plurality of channel regions, wherein each one of the plurality of transfer gates is coupled to transfer charge from a respective one of the plurality of photodiodes to the floating diffusion region through a respective one of the plurality of channel regions in response to a respective one of a plurality of transfer signals, wherein the transfer signal is one of the plurality of transfer signals.
In claim 11, the reference application claim 11 recites an imaging system, comprising:
a pixel array including a plurality of pixels arranged into a plurality of rows and a plurality of columns, wherein each one of the pixels includes:
a photodiode disposed in a semiconductor material, wherein the photodiode is coupled to generate charges in response to incident light; 
a floating diffusion region disposed in the semiconductor material;
a transfer gate disposed between the photodiode and the floating diffusion region, wherein the transfer gate includes a plurality of fin structures that extend into the semiconductor material and the photodiode; and
a channel region in the semiconductor material proximate to the transfer gate, wherein transfer gate is coupled to transfer the charges from the photodiode to the floating diffusion region through the channel region in response to a transfer signal coupled to be received by the transfer gate;
a control circuitry coupled to the pixel array to control operation of the pixel array; and
a readout circuitry coupled to the pixel array to read out image data from the plurality of pixels.
Regarding claim 12, the reference application claim 12 recites function logic coupled to the readout circuitry to store the image data from each one of the plurality of pixels.
With respect to claim 13, the reference application claim 13 recites the transfer gate includes a cap portion disposed proximate to a front surface of the semiconductor material, wherein the plurality of fin structures extend from the cap portion into the semiconductor material and the photodiode, wherein a portion of the charges is coupled to be transferred from the photodiode to the floating diffusion region through the channel region along the plurality of fin structures and not along the cap portion.
As to claim 14, the reference application claim 18 recites at least a portion of the channel region is formed in a photodiode region of the photodiode.
In re claim 15, the reference application claim 15 recites the portion of the charges transferred from the photodiode to the floating diffusion region through the channel region formed along the plurality of fin structures is a majority of the charge transferred through the channel region between the plurality of fin structures.
Concerning claim 16, the reference application claims 19 and 20 combine to recite a depth of the plurality of fin structures in the semiconductor material from the front surface of the semiconductor material is greater than a junction depth of the floating diffusion region in the semiconductor material.  
Reference application claim 19 recites the floating diffusion region and the photodiode are substantially the same depth, and reference application claim 20 recite the fin structures are greater in depth than the photodiode.  Therefore the fin structures must also be greater in depth then the floating diffusion region.
Pertaining to claim 18, though the reference application fails to recite a gate oxide layer disposed between the transfer gate and the semiconductor material, 	it would have been obvious to one of ordinary skill in the art at the time of the invention to use a gate oxide layer in the invention of the reference application because a gate oxide layer is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Regarding claim 19, the reference application claim 18 recites the channel region include a portion formed in photodiode region of the photodiode.
With respect to claim 20, the reference application claim 2 recites the plurality of fin structures is laterally extended into the floating diffusion region by stating the charges is coupled to be transferred from the photodiode to the floating diffusion region through the channel region disposed along the plurality of fin structures.
As to claim 21, the reference application claim 21 recites each one of the plurality of pixels further comprises:
a plurality of photodiodes disposed in the semiconductor material, wherein the photodiode is one of the plurality of photodiodes;
a plurality of transfer gates disposed in the semiconductor material, wherein the transfer gate is one of the plurality of transfer gates;
a plurality of channel regions in the semiconductor material, wherein channel region is one of the plurality of channel regions, wherein each one of the plurality of transfer gates is coupled to transfer charge from a respective one of the plurality of photodiodes to the floating diffusion region through a respective one of the plurality of channel regions in response to a respective one of a plurality of transfer signals, wherein the transfer signal is one of the plurality of transfer signals,
wherein the control circuitry is coupled to transmit the plurality of transfer signals. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	9/10/22